ON MOTION FOR REHEARING.
BELCHER, Judge.
Appellant, in his motion for rehearing, again contends that the court erred in overruling his objections to the prosecutrix further testifying, and in refusing to allow further cross-examination of her as to her age, and in refusing to grant a mistrial after it was developed, during the prosecutrix’ testimony, that she overheard the district attorney and her mother, who had just testified, talking about the mother’s testimony as to her age, because both witnesses were under the rule. Immediately after appellant’s objections, the state abandoned the count in the indictment alleging the prosecutrix to be under eighteen years of age, thereby electing to rely upon the count charging rape by force. This action removed any issue as to the age of the prosecutrix, and the court’s refusal to permit other and further testimony as to the age of the prosecutrix could not be calculated to injure the rights of appellant.
Appellant contends that the evidence fails to show that the offense charged was committed in Trinity County.
The prosecutrix described the place of the attack as being some two hundred yards from the Apple Springs-Groveton highway on a side road leading toward Ratcliff. The witness M. L. Richards testified that such location was in Trinity County, it being some seven miles along this side road from its intersection with said highway to the county line.
We have carefully examined the record in light of appellant’s contentions and his brief in support thereof, and we remain convinced that no reversible error is shown. •
Appellant’s motion for rehearing is overruled.
Opinion approved by the Court.